HORNE INTERNATIONAL, INC.

SUBORDINATED NOTE AND COMMON STOCK PURCHASE AGREEMENT

THIS SUBORDINATED NOTE AND COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is
made on the 18th day of January, 2008, by and among Horne International, Inc, a
Delaware corporation (the “Company”) and the purchasers listed on Schedule I
hereto (each of which is herein referred to as a “Purchaser” and, collectively,
as the “Purchasers”).

W I T N E S S E T H:

WHEREAS the Company wishes to issue and sell and the Purchasers wish to purchase
(i) subordinated convertible promissory notes in the aggregate principal amount
of $2,000,000 (each a “Note”, and collectively, the “Notes”) which are
convertible in accordance with their terms into shares of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”), (ii) 2,500,000 shares
of Common Stock (the “Shares”), and (iii) detachable warrants to purchase
500,000 shares of Common Stock (each a “Warrant”, and collectively, the
“Warrants”), all on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and agreements contained in
this Agreement, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, THE PARTIES HEREBY AGREE AS
FOLLOWS:

1. Purchase and Sale of the Notes, Warrants and Shares.

1.1 Sale and Issuance of the Note, Warrant and Shares. On or prior to the
Closing, the Company shall have authorized the issuance and sale to the
Purchasers of (i) the Notes, substantially in the form attached hereto as
Exhibit A, (ii) the Warrants, substantially in the form attached hereto as
Exhibit B, and (iii) the Shares.

(a) Subject to the terms and conditions of this Agreement, each Purchaser,
severally and not jointly, agrees to purchase at the Closing, and the Company
agrees to sell and issue to each such Purchaser at the Closing, a Note, dated as
of the Closing Date (as defined below), in an original principal amount equal to
the dollar amount set forth opposite such Purchaser’s name under the heading
“Principal Amount and Purchase Price of Note” on Schedule I hereto (the “Note
Purchase Price”).

(b) Subject to the terms and conditions of this Agreement, each Purchaser,
severally and not jointly, agrees to purchase at the Closing, and the Company
agrees to sell and to issue to each such Purchaser at the Closing: (i) shares of
Common Stock equal to the number set forth opposite such Purchaser’s name under
the heading “Number of Shares” on Schedule I hereto, in exchange for the amount
set forth opposite such Purchaser’s name under the heading “Stock Purchase
Price” on Schedule I hereto and (ii) detachable Warrants for the number of
shares of Common Stock set forth opposite such Purchaser’s name under the
heading “Number of Warrant Shares” on Schedule I hereto, both in exchange for
the payment of the amount set forth opposite such Purchaser’s name under the
heading “Principal Amount and Purchase Price of Note” on Schedule I hereto (the
“Stock Purchase Price”).

(c) The Company shall reimburse Evan Auld-Susott, on behalf of all Purchasers,
for his reasonable out of pocket costs and expenses related to the transaction
contemplated herein, subject to the limitations contained in Section 11.6, by
wire transfer of immediately available funds on the Closing Date. An invoice for
all such costs and expenses shall be furnished by Evan Auld-Susott to the
Company prior to the Closing Date.

1.2 Use of Proceeds. The Company agrees to use the net proceeds of the Note
Purchase Price and the Stock Purchase Price (a) in connection with the
acquisition of the stock of Amata, and (b) for other general corporate purposes.

1.3 Closing. The purchase and sale of the Notes, the Warrants and the Shares
shall take place 10:00 a.m. local time at the offices of Holland & Knight LLP,
1600 Tysons Blvd., Suite 700, McLean, Virginia, 22102, promptly upon the
satisfaction or waiver of the closing conditions set forth in Section 5, or on
such other date and at such other time as the Company and Purchasers mutually
agree (which time and place are designated as the “Closing”). The date of the
Closing is referred to herein as the “Closing Date”. At the Closing, the Company
shall deliver to each Purchaser (i) its respective Note, in the principal amount
equal to the amount set forth opposite such Purchaser’s name under the heading
“Principal Amount and Purchase Price of Note” on Schedule I hereto, against such
Purchaser’s payment of the Note Purchase Price therefor and (ii) certificates
for the number of Shares set forth opposite such Purchaser’s name under the
heading “Number of Shares” on Schedule I hereto and its respective detachable
Warrants, for the number of shares of Common Stock set forth opposite such
Purchaser’s name under the heading “Number of Warrant Shares” on Schedule I
hereto, against payment of the Stock Purchase Price therefor. The Note Purchase
Price and the Stock Purchase Price shall be paid by wire transfer of immediately
available funds to such account as the Company designates. The Company shall pay
any documentary stamp or similar issue or transfer taxes due as a result of the
issuance and sale of the Notes, the Warrants and the Shares (together, the
“Securities”).

1.4 Definitions. Capitalized terms used in this Agreement and not defined in the
text hereof shall have the meanings given to such terms in Section 11 hereof.

2. Subordination. The right of repayment of principal of and interest on the
Notes shall be subordinated to the payment of Senior Indebtedness. Each
Purchaser agrees, upon the written request of the Company, to enter into one or
more subordination agreements with the holder of any Senior Indebtedness in a
form reasonably acceptable to the holder of such Senior Indebtedness. Such
subordination agreements shall provide, among other things, that (a) the
Purchasers shall not be entitled to receive any payments with respect to the
Notes other than scheduled payments of principal and interest, and only if such
payments will not cause a default under the Senior Indebtedness, (b) the
Purchasers shall not be entitled to receive any payments with respect to the
Notes at any time there is a default under the Senior Indebtedness for a
predetermined standstill period, and (c) no Purchaser may commence any action
against the Company seeking payment under a Note without the written consent of
the holder of the Senior Indebtedness during a predetermined standstill period.
Company shall make reasonable best efforts to negotiate with the Senior Lender
an applicable standstill period following a Senior Indebtedness event of default
of no longer than 180 days

3. Representations and Warranties of the Company. Except as disclosed in (a) the
Company SEC Documents or (b) the disclosure letter (the “Company Disclosure
Schedule”) delivered by the Company to Purchasers prior to the execution of this
Agreement (which Company Disclosure Schedule sets forth items of disclosure with
specific reference to the particular section or subsection of this Agreement to
which the information in the Company Disclosure Schedule relates; provided,
however, that (i) any information set forth in one section of the Company
Disclosure Schedule will be deemed to apply to each other section or subsection
of this Agreement, so long as such disclosure is in sufficient detail to enable
a reasonable reader to identify its applicability to the relevant provision in
this Agreement; (ii) any information disclosed in the Company SEC Documents will
be deemed to apply as a disclosure under this Agreement; and notwithstanding
anything in this Agreement to the contrary, the inclusion of an item in such
schedule as an exception to a representation or warranty will not be deemed an
admission that such item represents a material exception or material fact, event
or circumstance or that such item has had a Company Material Adverse Effect),
the Company represents and warrants to each Purchaser:

3.1 Organization. Each of the Company and its Subsidiaries is a corporation duly
organized, validly existing and in good standing (with respect to each
jurisdiction which recognizes such concept) under the laws of the jurisdiction
in which it is organized and has the requisite corporate power and authority to
conduct its business as now being conducted. The Company and each of its
Subsidiaries is duly qualified or licensed to do business and is in good
standing (with respect to jurisdictions which recognize such concept) in each
jurisdiction in which the nature of its business or the ownership, leasing or
operation of its properties makes such qualification or licensing necessary,
except for those jurisdictions where the failure to be so qualified or licensed
or to be in good standing would not reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect. The Company has
delivered to or made available to Purchasers prior to the execution of this
Agreement true and complete copies of any amendments to the Company Governing
Documents not filed as of the date hereof with the SEC. The Company is in
compliance in all material respects with the terms of the Company Governing
Documents.

3.2 Capitalization.

(a) As of the date hereof, the authorized capital stock of the Company consists
of (i) 80,000,000 shares of Common Stock and (ii) 20,000,000 shares of preferred
stock (the “Preferred Stock”). As of the date hereof (A) 41,774,082 shares of
Common Stock were issued and outstanding, (B) no shares of Preferred Stock were
issued and outstanding, (C) no shares of Common Stock were issued and held in
the treasury of the Company or otherwise owned by the Company, and (D) 1,312,514
shares of Common Stock were issuable upon the exercise of all outstanding
Company Options and Company Warrants. Since September 30, 2007 and prior to the
date hereof, the Company has not issued any shares of Common Stock or shares of
Preferred Stock (other than in connection with the exercise of Company Options).
The Company has sufficient authorized but unissued Common Stock to permit the
issuance of the Shares and Conversion Shares as of the date hereof. The Company
Disclosure Documents disclose, as of the date hereof, of: (i) all Company Stock
Plans, indicating for each Company Stock Plan, the number of shares of Common
Stock issued under such Company Stock Plan, the number of shares of Common Stock
subject to outstanding Company Options (collectively, the “Company Stock
Rights”) and Restricted Stock under such Company Stock Plan; and (ii) all
outstanding Company Stock Rights and Restricted Stock, indicating with respect
to each (1) the name of the holder thereof, (2) the Company Stock Plan under
which it was granted, (3) the number of Shares subject to such Company Stock
Right or Restricted Stock and the portion of which that is vested as of the date
hereof, (4) the exercise price and the date of grant thereof, (5) the date upon
which such Company Stock Right or Restricted Stock would normally be expected to
expire absent termination of employment or other acceleration and (6) in
connection with Company Options, whether or not such Company Option is intended
to qualify as an “incentive stock option” within the meaning of Section 422 of
the Code. The Company does not have any stock purchase plans with respect to its
capital stock. The Shares and Conversion Shares have been validly reserved for
issuance by the Company’s board of directors. All of the outstanding shares of
the Company’s capital stock are, and all Shares, Conversion Shares and other
shares of Common Stock which may be issued pursuant to the exercise of
outstanding Company Stock Rights and Company Warrants will be, when issued in
accordance with the terms hereof and thereof, duly authorized, validly issued,
fully paid and non-assessable.

(b) Except as set forth above, (i) there are no shares of capital stock of the
Company authorized, designated, issued or outstanding, (ii) there are no
(x) options, warrants, restricted stock, restricted stock units, calls,
pre-emptive rights, subscriptions or other rights, agreements, arrangements or
commitments of any kind including any stockholder rights plan, relating to the
issued or unissued capital stock of the Company, obligating the Company to
issue, transfer or sell or cause to be issued, transferred or sold any shares of
capital stock or Voting Debt of, or other equity interest in, the Company or
securities convertible into or exchangeable for such shares or equity interests,
or obligating the Company to grant, extend or enter into any such option,
warrant, call, subscription or other right, agreement, arrangement or commitment
(collectively, “Equity Interests”) or (y) outstanding contractual obligations of
the Company to repurchase, redeem or otherwise acquire any capital stock of, or
other Equity Interests in, the Company or to provide funds to make any
investment (in the form of a loan, capital contribution or otherwise) in the
Company, (iii) there are no rights, agreements or arrangements of any character
which provide for any stock appreciation or similar right or grant any right to
share in the equity, income, revenue or cash flow of the Company and (iv) there
are no bonds, debentures, notes or other indebtedness having general voting
rights (or convertible into securities having such rights) (“Voting Debt”) of
the Company issued and outstanding.

(c) The Company Disclosure Documents disclose all outstanding Company Warrants
as of the date hereof, their date of grant, their expiration date and the
exercise price therefor.

(d) The Company Disclosure Documents disclose all stockholder agreements, voting
trusts and other agreements or understandings to which the Company is a party or
which are otherwise known to the Company and relating to voting or disposition
of any shares of the Company’s capital stock or granting to any person or group
of persons the right to elect, or to designate or nominate for election, a
director to the Company’s Board of Directors. The Company has not granted any
preemptive rights, anti-dilutive rights or rights of first refusal or similar
rights in connection with its securities.

(e) Assuming the accuracy of the representations and warranties of each
Purchaser in Section 4 and filings being made pursuant to Regulation D of the
Securities Act and applicable state securities laws, the issuance of the Shares,
Notes, Warrants and Conversion Shares will be exempt from registration under the
Securities Act and all applicable state securities or “blue sky” laws.

3.3 Authorization; Validity of Agreement; Company Action. The Company has all
necessary corporate power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated by this Agreement and the other Transaction Documents (the
“Transactions”). The execution, delivery and performance by the Company of this
Agreement, the Notes, the Warrants and the consummation by it of the
Transactions, have been duly and validly authorized by the Company’s Board of
Directors, and no other corporate action on the part of the Company is necessary
to authorize the execution and delivery by the Company of this Agreement and the
other Transaction Documents and the consummation by it of the Transactions. This
Agreement has been duly executed and delivered by the Company and, assuming due
and valid authorization, execution and delivery hereof by Purchasers, is a valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except that (i) such enforcement may be subject to
applicable bankruptcy, insolvency or other similar laws, now or hereafter in
effect, affecting creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought. Assuming performance by Purchasers of their
obligations hereunder, upon execution of the Notes and Warrants by the Company,
such documents shall be valid and binding obligations of the Company enforceable
against the Company in accordance with its terms, except that (i) such
enforcement may be subject to applicable bankruptcy, insolvency or other similar
laws, now or hereafter in effect, affecting creditors’ rights generally and
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought.

3.4 Board Approvals. The Company’s Board of Directors, at a meeting duly called
and held, has (i) determined that this Agreement, the other Transaction
Documents and the Transactions are advisable, fair to, and in the best interests
of the Company and the stockholders of the Company, (ii) duly and validly
approved and taken all corporate action required to be taken by the Company’s
Board of Directors to authorize the consummation of the Transactions,
(iii) approved this Agreement, the other Transaction Documents and the
Transactions; and (iv) recommended that the stockholders of the Company approve
the Transactions. No further corporate action is required by the Company’s Board
of Directors, pursuant to the DGCL or otherwise, in order for the Company to
approve this Agreement or the Transactions.

3.5 Consents and Approvals; No Violations. None of the execution, delivery or
performance of this Agreement or the other Transaction Documents by the Company,
the consummation by the Company of the Transactions or compliance by the Company
with any of the provisions of this Agreement or the other Transaction Documents
will (i) conflict with or result in any material breach of any provision of the
Company Governing Documents, (ii) require any filing by the Company, or the
permit, authorization, consent or approval of, any court, arbitral tribunal,
administrative agency or commission or other governmental or other regulatory
authority or agency, foreign, federal, state, local or supranational entity (a
“Governmental Entity”) (except for (A) compliance with any applicable
requirements of the Exchange Act, (B) any filings as may be required under the
DGCL, or (C) certain filings with the SEC that are required by applicable law),
(iii) automatically result in a modification, violation or breach of, or
constitute (with or without notice or lapse of time or both) a default (or give
rise to any right, including any right of termination, amendment, cancellation
or acceleration) under, any of the terms, conditions or provisions of any note,
bond, mortgage, lien, indenture, lease, license, contract or agreement, or other
instrument or obligation to which the Company is a party or by which it or any
of its respective properties or assets is bound (the “Company Agreements”) or
(iv) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to the Company or any of its respective properties or assets; except
in the case of clauses (ii), (iii) or (iv) where (x) any failure to obtain such
permits, authorizations, consents or approvals, (y) any failure to make such
filings or (z) any such modifications, violations, rights, breaches or defaults
have not had and would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect or have a material adverse
effect on the ability of the Company to consummate the Transactions.

3.6 Company SEC Documents and Financial Statements.

(a) The Company has filed or furnished (as applicable) with the SEC all forms,
reports, schedules, statements and other documents required by it to be filed or
furnished (as applicable) since and including January 1, 2007, under the
Exchange Act or the Securities Act of 1933, as amended (the “Securities Act”)
(together with all certifications required pursuant to the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”)) (such documents and any other documents filed
by the Company with the SEC, as have been amended since the time of their
filing, collectively, the “Company SEC Documents”). Except as set forth in the
Company Disclosure Documents, as of their respective filing dates the Company
SEC Documents (i) did not (or with respect to Company SEC Documents filed after
the date hereof, will not) contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading and (ii) complied in all material respects
with the applicable requirements of the Exchange Act or the Securities Act, as
the case may be, the Sarbanes-Oxley Act and the applicable rules and regulations
of the SEC thereunder. Except as set forth in the Company Disclosure Documents,
all of the audited financial statements and unaudited interim financial
statements of the Company included in the Company SEC Documents (collectively,
the “Financial Statements”), (A) have been or will be, as the case may be,
prepared from, are in accordance with, and accurately reflect the books and
records of the Company in all material respects, (B) have been or will be, as
the case may be, prepared in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
interim financial statements, for normal and recurring year-end adjustments and
as may be permitted by the SEC on Form 10-Q, 8-K or any successor or like form
under the Exchange Act) and (C) fairly present in all material respects the
financial position of the Company as of the times and for the periods referred
to therein.

(b) Without limiting the generality of Section 3.6(a), (i) Grant Thornton LLP
has not resigned or been dismissed as independent public accountant of the
Company as a result of or in connection with any disagreement with the Company
on a matter of accounting principles or practices, financial statement
disclosure or auditing scope or procedure, (ii) no executive officer of the
Company has failed in any respect to make, without qualification, the
certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act with respect to any form, report or schedule filed by the
Company with the SEC since the enactment of the Sarbanes-Oxley Act and (iii) no
enforcement action has been initiated or, to the knowledge of the Company,
threatened against the Company by the SEC relating to disclosures contained in
any Company SEC Document.

3.7 Absence of Certain Changes.

(a) Except as contemplated by this Agreement or the other Transaction Documents
or as disclosed in the Company Disclosure Documents, since September 30, 2007
(the “Balance Sheet Date”), the Company has conducted its business in the
ordinary course of business consistent with past practice.

(b) From the Balance Sheet Date through the date of this Agreement, except as
disclosed in any Company Disclosure Document, no facts, changes, events,
developments or circumstances have occurred, arisen, come into existence or
become known, which have had or would reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.

3.8 No Undisclosed Liabilities. Except (a) as reflected in the Company
Disclosure Documents, (b) as reflected or otherwise reserved against on the
Financial Statements, (c) for liabilities and obligations incurred since
September 30, 2007 in the ordinary course of business, (d) for liabilities and
obligations incurred under this Agreement or the Transaction Documents or in
connection with the Transactions, (e) for liabilities and obligations incurred
under any Company Agreement other than liabilities or obligations due to
breaches thereunder and (f) for liabilities and obligations that would not
reasonably be expected to have a Material Adverse Effect, the Company has not
incurred any liabilities or obligations of any material nature (whether or not
accrued, contingent or otherwise) required by GAAP to be recognized or disclosed
on a balance sheet of the Company or in the notes thereto.

3.9 Litigation. As of the date hereof, there is no claim, action, suit,
arbitration, investigation, alternative dispute resolution action or any other
judicial or administrative proceeding, in law or equity (collectively, a “Legal
Proceeding”), pending against (or, to the Company’s knowledge, threatened
against or naming as a party thereto) the Company, or to the Company’s
knowledge, any executive officer or director of the Company (in their capacity
as such). The Company is not subject to any outstanding order, writ, injunction,
decree or arbitration ruling or judgment of a Governmental Entity which has had
or would reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect or prevent or materially delay the consummation
of the Transactions.

3.10 Employee Benefit Plans; ERISA.

(a) The Company Disclosure Documents disclose all material employee benefit
plans, programs, agreements or arrangements, including pension, retirement,
profit sharing, deferred compensation, stock option, change in control,
retention, equity or equity-based compensation, stock purchase, employee stock
ownership, severance pay, vacation, bonus or other incentive plans, all medical,
vision, dental or other health plans, all life insurance plans, and all other
employee benefit plans or fringe benefit plans, including “employee benefit
plans” as that term is defined in Section 3(3) of ERISA, in each case, whether
oral or written, funded or unfunded, or insured or self-insured, maintained by
the Company, or to which the Company contributes or is obligated to contribute
thereunder, or with respect to which the Company has or may have any liability
(contingent or otherwise), in each case, for or to any current or former
employees, directors or officers of the Company located primarily in the United
States and/or their dependents (collectively, the “Benefit Plans”). The Company
has no foreign benefit plans, “schemes” or other employee benefit programs or
arrangements.

(b) All Benefit Plans that are intended to be subject to Code Section 401(a) and
any trust agreement that is intended to be tax exempt under Code Section 501(a)
have been determined by the Internal Revenue Service to be qualified as to form
under Code Section 401(a) and exempt from taxation under Code Section 501(a)
through a determination letter, or if applicable, an advisory or opinion letter,
and to the knowledge of the Company, nothing has occurred that would adversely
affect that qualification of any such plan unless the failure to be so qualified
would not be reasonably expected to have a Company Material Adverse Effect.
Except as has not had and would not reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect, to the knowledge of the
Company: (i) each Benefit Plan and any related trust subject to ERISA complies
in all material respects with and has been administered in substantial
compliance with, (A) the applicable provisions of ERISA, (B) the applicable
provisions of the Code, (C) all other applicable laws, and (D) its terms and, if
applicable, the requirements imposed under any collective bargaining or
collective labor agreement provision with regard to the Benefit Plan; (ii) the
Company has not received any written notice from any Governmental Entity
questioning or challenging such compliance that remains unresolved; (iii) there
are no unresolved claims or disputes under the terms of, or in connection with,
the Benefit Plans other than claims for benefits which are payable in the
ordinary course; (iv) there has not been any non-exempt “prohibited transaction”
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) with
respect to any Benefit Plan to which these sections apply; (v) no litigation has
been commenced with respect to any Benefit Plan and, to the knowledge of the
Company, no such litigation is threatened (other than routine claims for
benefits in the normal course); (vi) there are no governmental audits or
investigations pending or, to the knowledge of the Company, threatened in
connection with any Benefit Plan; and (vii) to the knowledge of the Company,
there are not any facts that could give rise to any liability in the event of
any governmental audit or investigation. There is no Lien upon any property of
the Company outstanding pursuant to Section 412(n) of the Code in favor of a
Benefit Plan or any retirement plan maintained by an ERISA Affiliate of the
Company. No asset of the Company has been provided as security for a Benefit
Plan or any retirement plan of an ERISA Affiliate of the Company pursuant to
Section 401(a)(29) of the Code except where the existence of such Lien or grant
of security would not reasonably be expected to have a Company Material Adverse
Effect.

3.11 Taxes.

(a) The Company has timely filed with the appropriate Governmental Entity all
material Tax Returns required to be filed by it. All such Tax Returns are
complete and accurate in all material respects. All material Taxes due and owing
by the Company on or before the date hereof (whether or not shown on any Tax
Returns) have been paid, or both are being contested in good faith and have been
reserved for in accordance with GAAP on the Financial Statements. The Company
currently is not the beneficiary of any extension of time within which to file
any material Tax Return. To the Company’s knowledge, within the past three
years, no material claim has ever been made by a Tax authority in a jurisdiction
where the Company does not file Tax Returns that it is or may be subject to
taxation by that jurisdiction.

(b) The unpaid Taxes of the Company did not, as of the dates of the Financial
Statements, materially exceed the reserve for Tax liability set forth on the
face of the balance sheets contained in such Financial Statements. Since the
date of the most recent Financial Statements, the Company has not incurred any
material liability for Taxes outside the ordinary course of business or
otherwise inconsistent with past practice.

(c) No deficiencies for material Taxes with respect to the Company have been
claimed or proposed in writing or assessed by any Tax authority. There are no
pending or, to the Company’s knowledge, threatened audits, assessments or other
actions for or relating to any material liability in respect of Taxes of the
Company, and there are no matters under discussion with any Tax authority, or
known to the Company, with respect to Taxes that are likely to result in an
additional material liability for Taxes with respect to the Company. The Company
has delivered or made available to Purchasers complete and accurate copies of
federal income Tax Returns and other material Tax Returns of each of the Company
and its predecessors for tax periods ended on or after December 31, 2005, and
complete and accurate copies of all material examination reports and statements
of deficiencies assessed against or agreed to by the Company or any of its
predecessors since January 1, 2005, with respect to Taxes of any type. Neither
the Company nor any predecessor has waived any statute of limitations in respect
of material Taxes or agreed to any extension of time with respect to a material
Tax assessment or deficiency, nor has any request been made in writing for any
such extension or waiver.

(d) There are no Liens for Taxes upon the assets of the Company (other than with
respect to Liens for Taxes (i) not yet due and payable or (ii) being contested
in good faith and for which adequate reserves have been established in
accordance with GAAP on the Financial Statements).

(e) The Company has withheld and paid all material Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party.

(f) The Company does not have any liability for the Taxes of any other Person
under Treasury Regulation Section 1.1502–6 (or any similar provision of state,
local, or foreign law), as a transferee, by contract, or otherwise. The Company
has not been a member of an affiliated group filing a consolidated federal
income Tax Return.

(g) The Company (i) has not agreed, and is not required, to make any adjustment
under Section 481(a) of the Code for any period after the Closing Date by reason
of a change in accounting method or otherwise; and (ii) is not a shareholder of
a “passive foreign investment company” within the meaning of Section 1297 of the
Code.

(h) The Company has not entered into any transaction identified as a “reportable
transaction” for purposes of Section 6111 of the Code or Treasury Regulation §
1.6011-4(b)(1), or analogous provisions of any state or local Tax law.

3.12 Contracts. Each Company Material Agreement is valid and binding on the
Company and, to the Company’s knowledge, each other party thereto, as
applicable, and in full force and effect (except that (x) such enforcement may
be subject to applicable bankruptcy, insolvency or other similar laws, now or
hereafter in effect, affecting creditors’ rights generally and (y) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought), and the Company has performed in all
material respects all obligations required to be performed by it under each
Company Material Agreement and, to the Company’s knowledge, each other party to
each Company Material Agreement has performed in all material respects all
obligations required to be performed by it under such Company Material
Agreement, except in all cases as would not be reasonably expected to, result
in, individually or in the aggregate, a Company Material Adverse Effect. The
Company does not know of, and has not received notice of, any violation or
default under (or any condition which with the passage of time or the giving of
notice would cause such a violation of or default under) any Company Material
Agreement except for violations or defaults that would not be reasonably
expected to, result in, individually or in the aggregate, a Company Material
Adverse Effect.

3.13 Title to Properties; Encumbrances. The Company has good, valid and
marketable title to, or, in the case of leased properties and assets, valid
leasehold interests in, all of its tangible properties and assets except where
the failure to have such good, valid and marketable title has not had and would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect; in each case subject to no Liens, except for (a) Liens
reflected in a balance sheet as of the Balance Sheet Date, (b) Liens consisting
of zoning or planning restrictions, easements, permits and other restrictions or
limitations on the use of real property or irregularities in title thereto,
which do not materially impair the value of such properties or the use of such
properties by the Company in the operation of its respective business, (c) Liens
for current Taxes, assessments or governmental charges or levies on property not
yet due and payable and Liens for Taxes that are being contested in good faith
by appropriate proceedings and for which an adequate reserve has been provided
on the appropriate financial statements, (d) Liens in connection with the Senior
Indebtedness and (e) Liens which would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect (the
foregoing Liens in clauses (a)-(d), “Permitted Liens”). The Company is in
compliance with the terms of all material leases of tangible properties to which
they are a party, except for non-compliance that would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect. All such material leases are in full force and effect, and the Company
enjoys peaceful and undisturbed possession under all such material leases.

3.14 Intellectual Property.

(a) The Company exclusively owns all right, title and interest in the Owned
Company IP, free and clear of all Liens, which for the purposes of this Section
do not include licenses under Intellectual Property Rights or Permitted Liens.
Without limiting the foregoing, each Person who is or was an employee or
contractor of the Company and who is or was involved in the creation or
development of any Owned Company IP has executed a valid agreement containing an
assignment of all Intellectual Property Rights in such employee’s or
contractor’s contribution to the Owned Company IP or has otherwise transferred
all of such Person’s applicable rights by operation of law.

(b) The Company has taken reasonable steps to protect and preserve the
confidentiality of the material Trade Secrets of the Company, and to the
knowledge of the Company, there are no unauthorized uses, disclosures or
infringements of any such Trade Secrets by any Person that has had or would
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. All use and disclosure by the Company of Trade Secrets
owned by another Person has been pursuant to the terms of a written agreement
with such Person permitting such use or was otherwise lawful, except to the
extent that any such use or disclosure that was not done in accordance with such
a written agreement does not and will not, individually or in the aggregate,
give rise to a Company Material Adverse Effect. The Company has executed
confidentiality agreements with all employees and contractors to whom the
Company has granted access to material Trade Secrets, which agreements prohibit
such employees and contractors from disclosing such Trade Secrets to third
parties or using such Trade Secrets for any purpose other than for the benefit
of the Company.

(c) To the knowledge of the Company, neither the Company nor any of its current
products or services or other operations of the Company’s business has infringed
upon or otherwise violated, or is infringing upon or otherwise violating, in any
respect the Intellectual Property Rights of any third party. To the knowledge of
the Company as of the date hereof, no Person or any of such Person’s products or
services or other operation of such Person’s business is infringing upon or
otherwise violating any Owned Company IP in any material respect. The Company
has delivered to or made available to Purchasers prior to the execution of this
Agreement true and complete copies of all written opinions of counsel in its
possession regarding third party IP.

(d) As of the date of this Agreement, (i) no action, claim or proceeding
alleging infringement, misappropriation, or other violation of any material
Intellectual Property Right of another Person is pending or, to the knowledge of
the Company, has been threatened against the Company, (ii) the Company has not
received any written notice relating to the existence of or any actual, alleged,
or suspected infringement, misappropriation, or violation of any material
Intellectual Property Right of another Person by Company and (iii) the Company
is not subject to any order or judgment of any Governmental Entity that
restricts or impairs the use of any Company IP.

3.15 Labor Matters.

(a) There is no collective bargaining or other labor union or foreign work
council contract applicable to Persons employed by the Company to which the
Company is a party (each a “Company Collective Bargaining Agreement”). No
Company Collective Bargaining Agreement is being negotiated by the Company. As
of the date of this Agreement, there is no strike or work stoppage against the
Company pending or, to the knowledge of the Company, threatened that may
interfere with the respective business activities of the Company. As of the date
of this Agreement, to the knowledge of the Company, the Company has not
committed any material unfair labor practice in connection with the operation of
the respective businesses of the Company, except for such practice that has not
had and would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.

(b) To the Company’s knowledge, the Company has complied in all material
respects with applicable laws, rules and regulations with respect to employment,
employment practices, and terms, conditions and classification of employment
(including applicable laws, rules and regulations regarding wage and hour
requirements, immigration status, discrimination in employment, employee health
and safety), except for such noncompliance as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

3.16 Compliance with Laws; Permits.

(a) As of the date hereof, except as provided in the Company Disclosure
Documents, the Company has complied and is in compliance with all laws, rules
and regulations, ordinances, judgments, decrees, orders, writs and injunctions
of all federal, state, local and foreign governments and agencies thereof, which
affect the business, properties or assets of the Company, except for instances
of possible noncompliance that have not had and would not reasonably be expected
to have, individually or in the aggregate, a Company Material Adverse Effect,
and no notice, charge or assertion has been received by the Company or, to the
Company’s knowledge, threatened against the Company alleging any violation of
any of the foregoing, except for instances of possible noncompliance that have
not had and would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect. All licenses, authorizations,
consents, permits and approvals required under such laws, rules and regulations
are in full force and effect except where the failure to be in full force and
effect have not had and would not reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect.

(b) The Company is in possession of all authorizations, licenses, permits,
certificates, approvals and clearances of any Governmental Entity necessary for
the Company to own, lease and operate its properties or to carry on its business
substantially in the manner described in the Company SEC Documents filed prior
to the date hereof and substantially as it is being conducted as of the date
hereof (the “Company Permits”), and all such Company Permits are valid, and in
full force and effect, except where the failure to have, or the suspension or
cancellation of, or failure to be valid or in full force and effect of, any of
the Company Permits would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect.

(c) Neither the Company, nor to the knowledge of the Company, any of its
directors, officers, agents, employees or representatives (in each case acting
in their capacities as such) has (i) used any funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity,
(ii) directly or indirectly paid or delivered any fee, commission or other sum
of money or item of property, however characterized, to any finder, agent or
other party acting on behalf of or under the auspices of a governmental official
or Governmental Entity, in the United States or any other country, that was
illegal under any applicable law, (iii) made any unlawful payment to any
customer or supplier, or to any officer, director, partner, employee or agent of
any such customer or supplier, (iv) engaged in any other unlawful reciprocal
practice, or made any other unlawful payment or given any other unlawful
consideration to any such customer or supplier or any such officer, director,
partner, employee or agent, (v) violated or is in violation of any provision of
the Foreign Corrupt Practices Act of 1977, as amended or (vi) violated Section 8
of the Export Administration Act of 1977, as amended, except, in the case of
clauses (i) through (vi) above, for such payments, violations, conduct or other
practices that would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.

3.17 Opinion of Financial Advisor. The Company’s Board of Directors has received
the opinion of Reznick Group, P.C. (the “Company Financial Advisor”), to the
effect that, as of the date of such opinion, the Transactions are fair, from a
financial point of view, to the Company’s stockholders.

3.18 Insurance. The Company maintains insurance coverage with insurers as has
been provided to the Purchasers. All such policies are in full force and effect,
all premiums due and payable have been paid, and no written notice of
cancellation or termination has been received with respect to any such policy.
The Company is not in material breach or default and has not taken any action or
failed to take any action which, with notice or the lapse of time, would
constitute such a breach or default, or permit termination or material
modification of any such insurance policies. The consummation of the
Transactions will not, in and of itself, cause the revocation, cancellation or
termination of any such insurance policy.

3.19 Environmental Laws and Regulations. Except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect, (i) to the knowledge of the Company, Hazardous
Materials have not been generated, used, treated or stored on, transported to or
from or Released or disposed of on, at, under or from any Company Property
except as in material compliance with Environmental Laws, (ii) the Company has
complied with all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws, (iii) there are no past, pending
or, to the Company’s knowledge, threatened Environmental Claims against the
Company or any Company Property and (iv) to the knowledge of the Company, there
are no facts or circumstances, conditions or occurrences regarding the current
or former business, assets or operations of the Company or any Company Property
that could reasonably be anticipated to form the basis of an Environmental Claim
against the Company or any Company Property.

3.20 Brokers; Expenses.

(a) No broker, investment banker, financial advisor or other Person, other than
the Company Financial Advisor, is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission in connection with the Transactions
based upon arrangements made by or on behalf of Company.

(b) True and correct copies of all agreements between the Company and the
Company Financial Advisor concerning this Agreement and the Transactions,
including any fee arrangements, have been previously made available to
Purchasers, except to the extent such agreements have been redacted with respect
to pricing incentives thresholds.

4. Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants that:

4.1 Organization and Authorization. The execution, delivery and performance by
such Purchaser of the Transaction Documents to which it is a party, and the
performance of all of such obligations of such Purchaser under each of such
Transaction Documents have been duly and validly authorized, and no other
action, approval or authorization is required on the part of such Purchaser or
any Person by law or otherwise in order to make the Transaction Documents the
valid, binding and enforceable obligations (subject to (i) laws of general
application relating to bankruptcy, insolvency, and the relief of debtors, and
(ii) rules of law governing specific performance, injunctive relief, or other
equitable remedies) of such Purchaser that is a party thereto. Each of the
Transaction Documents to which such Purchaser is a party, when executed and
delivered by such Purchaser, will constitute a valid and legally binding
obligation of such Purchaser, enforceable against such Purchaser in accordance
with its terms subject to: (i) laws of general application relating to
bankruptcy, insolvency, and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief, or other equitable remedies.
If such Purchaser is not a natural person, it (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has the requisite power of authority to conduct its business
and enter into the Transaction Documents, and (b) is in compliance in all
material respects with its governing documents.

4.2 Purchase Entirely for Own Account. The Securities and the Conversion Shares
(collectively, the “New Securities”) will be acquired for investment for such
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof. Such Purchaser’s principal office is
located in the State of California for purposes of state securities laws. Such
Purchaser is aware that the Company is issuing the New Securities pursuant to
Section 4(2) of the Securities Act and Regulation D promulgated thereunder
without complying with the registration provisions of the Securities Act or
other applicable federal or state securities laws. Such Purchaser is also aware
that the Company is relying upon, among other things, the representation and
warranties of the Purchasers contained in this Agreement for purposes of
complying with Regulation D.

4.3 Disclosure of Information. Such Purchaser has received and carefully
reviewed all the information it considers necessary or appropriate for deciding
whether to purchase the New Securities. Such Purchaser further represents that
the Company has made available to such Purchaser, at a reasonable time prior to
the date of this Agreement, an opportunity to (a) ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the New Securities and the business, properties and financial condition of the
Company, all of which questions (if any) have been answered to the reasonable
satisfaction of such Purchaser, and (b) obtain additional information, all of
which was furnished by the Company to the reasonable satisfaction of such
Purchaser. The foregoing, however, does not limit or modify the representations
and warranties of the Company in Section 3 of this Agreement or the right of the
Purchasers to rely thereon.

4.4 Investment Experience. Such Purchaser acknowledges that it is able to fend
for itself, can bear the economic risk of its investment, and has such knowledge
and experience in investing in companies similar to the Company and in financial
or business matters such that it is capable of evaluating the merits and risks
of the investment in the New Securities. Such Purchaser has made the
determination to enter into this Agreement and the other agreements contemplated
hereby and to acquire the New Securities based upon its own independent
evaluation and assessment of the value of the Company and its present and
prospective business prospects.

4.5 Accredited Investor. Such Purchaser is an “accredited investor” within the
meaning of SEC Rule 501 of Regulation D, as presently in effect.

4.6 Restricted Securities; Legends. Such Purchaser recognizes that the New
Securities will not be registered under the Securities Act or other applicable
federal or state securities laws. Such Purchaser understands that the New
Securities it is purchasing are characterized as “restricted securities” under
the federal securities laws inasmuch as they are being acquired from the Company
in a transaction not involving a public offering. Such Purchaser agrees not to
sell or transfer the New Securities unless such New Securities are registered
under the Securities Act and under any other applicable securities laws. The
certificates evidencing the Securities may bear the following legend:

THIS SECURITY AND THE SECURITIES ISSUABLE UPON AN EXERCISE OF THIS SECURITY HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
ANY STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED,
PLEDGED OR DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION UNDER
THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

THIS SECURITY AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE TO
THE “SENIOR INDEBTEDNESS” AS DEFINED IN A SUBORDINATED NOTE AND COMMON STOCK
PURCHASE AGREEMENT DATED THE DATE HEREOF. THE HOLDER OF THIS INSTRUMENT, BY ITS
ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF SECTION 2
OF SUCH NOTE PURCHASE AGREEMENT, A COPY OF WHICH IS AVAILABLE TO THE HOLDER
HEREOF UPON WRITTEN REQUEST TO HORNE INTERNATIONAL, INC., AT ITS PRINCIPAL PLACE
OF BUSINESS.

4.7 No General Solicitation. Such Purchaser acknowledges that the New Securities
were not offered to such Purchaser by means of: (a) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
medium, or broadcast over television or radio, or (b) any other form of general
solicitation or advertising.

4.8 Absence of Conflicts. Such Purchaser’s execution, delivery, and performance
of, and compliance with the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, have not and will not:
(a) violate, conflict with or result in a breach of any provision of or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in the creation of any Lien
upon any of the assets, properties or business of such Purchaser under, any of
the terms, conditions or provisions of (i) its certificate/articles of formation
or organization or any of its other formation or organizational documents, if
applicable, or (ii) any material contract to which it is a party; or (b) violate
any judgment, ruling, order, writ, injunction, award, decree, or any law or
regulation of any Governmental Authority which is applicable to such Purchaser
or any of its assets, properties or businesses, which violation would have a
material adverse effect.

4.9 Brokers or Finders. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of such Purchaser.

4.10 Sufficient Funds. Such Purchaser has sufficient cash available as and when
needed to consummate the Transactions and pay such Purchaser’s Note Purchase
Price and Stock Purchase Price, as well as make any other payments or fulfilled
any other obligations required in connection with the transactions contemplated
under this Agreement.

4.11 Investigation by Purchaser. Such Purchaser acknowledges that, except for
the representations and warranties of Company contained in Section 3 of this
Agreement, the Company Disclosure Documents or in any other Transaction Document
or schedules thereto, none of the Company, its Subsidiaries, or any of their
directors, officers, employees, Affiliates, controlling persons, agents,
advisors or representatives, makes or shall be deemed to have made any
representation or warranty, either express or implied. With respect to any
estimate, projection, budget or forecast delivered by or on behalf of the
Company, such Purchaser acknowledges that (i) there are uncertainties inherent
in attempting to make such estimates, projections, budgets and forecasts, and
(ii) such Purchaser is aware that actual results may differ materially.

5. Conditions of the Parties at Closing.

5.1 Conditions of Purchasers’ Obligations at Closing. The obligations of each
Purchaser under Section 1.1 of this Agreement are subject to the satisfaction by
the Company on or before the Closing of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained in Section 3 shall be true and correct on and as of the
Closing with the same force and effect as though such representations and
warranties had been made on and as of the date of such Closing except where the
failure to be true and correct does not result in a Company Material Adverse
Effect (except where such representation is made as of a specific date, it shall
be true and correct as of such date except where the failure to be true and
correct does not result in a Company Material Adverse Effect).

(b) Performance. The Company shall have performed and complied with all
materials covenants contained in this Agreement that are required to be
performed or complied with by it on or before the Closing.

(c) No Default. No Event of Default shall have occurred and be continuing.

(d) No Material Adverse Effect; Compliance Certificate. No Company Material
Adverse Effect shall have occurred between the date hereof and the Closing Date
and the President and/or Chief Executive Officer of the Company shall deliver to
Purchaser at the Closing a certificate stating that the conditions specified in
Sections 5.1(a), (b) and (c) have been fulfilled.

(e) Consents and Approvals. All authorizations, approvals, or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state or any other Person that are required in connection with the lawful
issuance and sale of the Securities pursuant to this Agreement shall be duly
obtained and effective as of the Closing and the purchase and payment of the
Securities to be purchased by the Purchasers at the Closing on the terms and
conditions as provided herein shall not violate any applicable law.

(f) Note and Warrant. The Company shall deliver to each Purchaser its respective
Note and Warrant, if any.

(g) Shares. The Company shall deliver to each Purchaser a certificate
representing that number of Shares as set forth opposite such Purchaser’s name
under the heading “Number of Shares” on Schedule I hereto.

(h) Good Standing. The Company shall have delivered to the Purchasers a
certificate of good standing from Secretary of State of the State of Delaware,
dated as of a date no earlier than January 7, 2008.

(i) Secretary’s Certificate. The Company shall have delivered to the Purchasers
a certificate executed by its Secretary certifying that attached are (i) a true
and correct copies of the Company Certificate and the Company Bylaws, (ii) board
resolutions authorizing the transactions contemplated by this Agreement and the
Transaction Documents, and (iii) incumbency matters.

(j) Fairness Opinion. The Company shall have delivered to the Purchaser a copy
of the fairness opinion rendered by the Company Financial Advisor, to the effect
that, as of the date of such opinion, the Transactions are fair, from a
financial point of view, to the Company’s stockholders

(k) Amata. All of the conditions set forth on Schedule 5.1 shall have been met
(or met simultaneously herewith), and Company is simultaneously closing its
acquisition of the stock of Amata at the time of Closing.

5.2 Conditions of Company’s Obligations at Closing. The obligations of the
Company to consummate the transactions contemplated by this Agreement are
subject to the satisfaction by the Purchasers on or before the Closing of each
of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Purchasers contained in Section 4 shall be true and correct in all material
respects on and as of the Closing (except where another date or period of time
is specifically stated herein for a representation or warranty and in such case
such representation or warranty shall be true and correct in all material
respects on and as of such date) with the same force and effect as though such
representations and warranties had been made on and as of the date of such
Closing; provided, however, that representations and warranties that contain a
materiality qualification shall be true and correct in all respects.

(b) Performance. The Purchasers shall have performed and complied with all
covenants contained in this Agreement that are required to be performed or
complied with by it on or before the Closing.

(c) Consents and Approvals. All authorizations, approvals, or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state or any other Person that are required in connection with the lawful
issuance and sale of the Securities pursuant to this Agreement shall be duly
obtained and effective as of the Closing and the purchase and payment of the
Securities to be purchased by the Purchasers at the Closing on the terms and
conditions as provided herein shall not violate any applicable law.

(d) Purchase Price. The Purchasers shall have delivered to the Company the Note
Purchase Price and the Stock Purchase Price.

(e) Voting Agreement. Each Purchaser other than Trevor D. Foster shall deliver
to the Company an executed copy of the Voting Agreement signed by such Purchaser
in the form attached hereto as Exhibit C.

(f) Amata. All of the conditions set forth on Schedule 5.1 shall have been met
(or met simultaneously herewith), and Company is simultaneously closing its
acquisition of the stock of Amata at the time of Closing.

6. Events of Default and Remedies.

6.1 Events of Default. An “Event of Default” shall mean the occurrence or
existence of one or more of the following events or conditions:

(a) The Company shall fail to pay when due one or more principal payments as
required under the Note; provided, however, that for the avoidance of doubt, any
payment which may be delayed or is not due pursuant to the terms of the Note
shall not constitute an Event of Default.

(b) The Company shall fail to pay when due one or more interest payments as
required under the Note, and such failure shall have continued for a period of
five Business Days following receipt of notice from Purchaser; provided,
however, that for the avoidance of doubt, any accrual of interest permitted
under the Note (in lieu of payment thereof) shall not constitute an Event of
Default.

(c) Any representation or warranty of the Company contained in Section 3 shall
prove to have been inaccurate in any material respect as of the time when made
and such inaccuracy has resulted in or caused a Company Material Adverse Effect.

(d) The Company shall default in the performance or observance in any material
respect of any covenant or agreement contained in Sections 7.1 through 7.7 and
Section 8 of this Agreement and such default shall have continued for a period
of 30 days following notice from the Purchaser.

(e) The occurrence of any default, event or condition (i) by which the Senior
Lender causes all or any part of the Senior Credit Facility to become due (by
acceleration, mandatory prepayment or repurchase, or otherwise) before its
otherwise stated maturity, or a failure to pay all or any part of the Senior
Indebtedness at its stated maturity and (ii) which has not been waived by the
Senior Lender within 180 days of the occurrence thereof.

(f) One or more judgments for the payment of money shall have been entered
against any the Company, which judgment or judgments exceed $250,000 in the
aggregate, and such judgment or judgments shall have remained unpaid, unvacated,
undischarged, unbonded or unstayed for a period of 30 consecutive days.

(g) A proceeding shall have been instituted in respect of the Company:

(i) seeking a declaration or entailing a finding that the Company is insolvent
or a similar declaration or finding, or seeking dissolution, winding-up, charter
revocation or forfeiture, liquidation, reorganization, arrangement, adjustment,
composition or other similar relief with respect to the Company, its assets or
its debts under any law relating to bankruptcy, insolvency, relief of debtors or
protection of creditors, termination of legal entities or any other similar law
now or hereafter in effect, or

(ii) seeking appointment of a receiver, trustee, liquidator, assignee,
sequestrator or other custodian for the Company or for all or any substantial
part of its property, and such proceeding shall result in the entry, making or
grant of any such order for relief, declaration, finding, relief or appointment,
or such proceeding shall remain undismissed and unstayed for a period of 90
consecutive days.

(h) The Company shall voluntarily suspend transaction of its business; shall
make a general assignment for the benefit of creditors; shall institute (or fail
to controvert in a timely and appropriate manner) a proceeding described in
Section 6.1(g)(i), or (whether or not any such proceeding has been instituted)
shall consent to or acquiesce in any such order for relief, declaration, finding
or relief described therein; shall institute (or fail to controvert in a timely
and appropriate manner) a proceeding described in Section 6.1(g)(ii), or
(whether or not any such proceeding has been instituted) shall consent to or
acquiesce in any such appointment or to the taking of possession by any such
custodian of all or any substantial part of its property; shall dissolve,
wind-up, revoke or forfeit its charter or liquidate itself or any substantial
part of its property; or shall take any action in furtherance of any of the
foregoing.

6.2 Exercise of Remedies. If an Event of Default has occurred and is continuing
hereunder:

(a) the Majority Purchasers may declare the entire unpaid Note Indebtedness,
immediately due and payable, without presentment, notice or demand, all of which
are hereby expressly waived by the Company;

(b) upon the occurrence of any Event of Default specified in Section 6.1(g),
above, and notwithstanding the lack of any declaration by the Majority
Purchasers under preceding clause, the entire unpaid Note Indebtedness, shall
become automatically and immediately due and payable; and

(c) the Majority Purchasers may (subject to the terms hereof), exercise any
remedy permitted by this Agreement or the Transaction Documents or at law or in
equity.

6.3 Waiver of Defaults. No Event of Default shall be waived by a Purchaser
except in a writing signed by such Purchaser in accordance with Section 11.7
hereof. No waiver of any Event of Default shall extend to any other or further
Event of Default. The Company expressly agrees that this Section and
Section 11.10 may not be waived or modified by a Purchaser by course of
performance, estoppel or otherwise.

7. Affirmative Covenants. The Company covenants and agrees that it will, until
the final payment in full or conversion in full of the Note Indebtedness, comply
with each of the following covenants.

7.1 Certain Reports and Information. The Company shall deliver to the
Purchasers, within 30 days of issuance, all accountants’ management letters
(including a management letter stamped “draft”) pertaining to, all other reports
submitted by accountants in connection with any audit of, and all other reports
from outside accountants with respect to, the Company).

7.2 Further Information; Further Assurances. The Company will, with reasonable
promptness, provide to the Purchasers such additional information, reports and
statements respecting its business, operations, properties and financial
condition and respecting its Affiliates and investments, that the Company
prepares for the Senior Lender (or otherwise prepares in the ordinary course of
business) and that Purchasers may from time to time reasonably request.

7.3 Notice of Certain Events. Promptly upon becoming aware of any of the
following, the Company shall give the Purchasers notice thereof, together with a
written statement of an executive officer of the Company setting forth the
details thereof and any action with respect thereto taken or proposed to be
taken by the Company:

(a) Any Event of Default.

(b) Any pending action, suit, proceeding or investigation (other than in the
ordinary course of business) by or before any Governmental Authority against or
affecting the Company to a materially adverse extent.

7.4 Visitation; Verification. The Company shall permit such Persons as the
Purchasers may designate from time to time to visit and inspect any of the
properties of the Company to examine their respective books and records and take
copies and extracts therefrom and to discuss their affairs with their directors,
officers, employees and independent accountants at such times and as often as
the Purchasers may reasonably request; provided that prior to the occurrence and
continuation of an Event of Default, (a) any such Person shall provide at least
three (3) Business Days’ prior advance notice to the Company of its intention to
visit or inspect any of the properties of the Company; and (b) all such visits
or inspections shall be conducted during the normal business hours of the
Company and without undue interference with the conduct of the Company’s
business. Following and during the continuation of an Event of Default, the
Company shall reimburse the Purchasers for reasonable costs and expenses of for
up to three (3) inspections in any calendar year in which the Event of Default
occurred; for all other times all such visits or inspections shall be at the
sole cost and expense of the Purchaser.

7.5 Insurance. The Company shall maintain with financially sound and reputable
insurers insurance with respect to its properties and business and against such
liabilities, workers’ compensation, casualties and contingencies and of such
types and in such amounts as are consistent with the Company’s past practices
but modified as reasonably appropriate to adjust to the Company’s then-current
circumstances.

7.6 Payment of Taxes and Other Potential Charges and Priority Claims. The
Company shall pay or discharge:

(a) on or prior to the date on which material penalties attach thereto, all
taxes, assessments and other governmental charges imposed upon it or any of its
properties;

(b) on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a material Lien upon any such property;
and

(c) on or prior to the date when due, all other lawful claims which, if unpaid,
might result in the creation of a Lien upon any such property or which, if
unpaid, might give rise to a claim entitled to priority over general creditors
of Purchasers in a case under Title 11 (Bankruptcy) of the United States Code,
as amended;

(d) provided that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced it need not pay or discharge any such tax,
assessment, charge or claim so long as (x) the validity thereof is contested in
good faith and by appropriate proceedings diligently conducted, and (y) such
reserves or other appropriate provisions as may be required by GAAP shall have
been made therefor.

7.7 Preservation of Corporate Status. The Company shall maintain its status as a
corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation or formation, and to be duly qualified
to do business as a foreign entity and in good standing in all jurisdictions in
which the ownership of its properties or the nature of its business or both make
such qualification necessary.

7.8 Governmental Approvals and Filings. The Company shall keep and maintain in
full force and effect all Company Permits necessary in connection with or to
facilitate the execution and delivery of this Agreement or any other Transaction
Document, consummation of the transactions herein or therein contemplated,
performance of or compliance with the terms and conditions hereof or thereof or
to ensure the legality, validity, binding effect, enforceability or
admissibility in evidence hereof or thereof.

7.9 Registration Statement.

(a) Subject to receipt of necessary information from the Purchasers, including
completion of a questionnaire customary in form and substance for such purpose,
the Company will, in no event later than six months following the Closing Date,
prepare and file with the SEC a registration statement on Form S-3 (or, if the
Company is ineligible to utilize such form, on Form S-1)  (the “Resale
Registration Statement”) to permit a public offering and resale of the
Conversion Shares under the Securities Act on a continuous basis under Rule 415
under the Securities Act. The Company acknowledges that the plan of distribution
contemplated by such Resale Registration Statement may include offers and sales
through underwriters or agents, offers and sales directly to investors, block
trades and such other methods of offer and sale as a Purchaser may request. The
Company will use reasonable commercial efforts to cause the Resale Registration
Statement to be declared effective by the SEC within nine months following the
Closing Date. The Company will use reasonable commercial efforts to cause such
Resale Registration Statement to remain effective for at least two (2) years.

(b) The Company shall not be required to affect more than one registration
pursuant to the first sentence of Section 7.9(a).

(c) The expenses of the registration pursuant to this Section 7.9 shall be paid
by the Company.

(d) The Company may delay the filing or effectiveness of any
Resale  Registration  Statement for a period of up to 120 days following the
date on which the Resale Registration Statement is due to be filed in accordance
with Section 7.9(a) or is eligible to become effective under the Securities Act,
as the case may be, if at such time: (i) the Company is engaged, or has fixed
plans to engage within 60 days of such time, in a firm commitment underwritten
public offering, or (ii) the Company furnishes to the Purchasers a certificate
signed by a senior executive officer of the Company stating that the Company is
engaged in any other activity which, in the good faith determination of the
Company’s Board of Directors, is a material non-public event which would be
adversely affected by the registration to the material detriment of the Company;
provided, however, that the Purchaser may not utilize the right set forth in
this Section 7.9(d) more than once in any 12-month period.

8. Negative Covenants. The Company covenants and agrees, until the final payment
in full or conversion in full of the Note Indebtedness without the prior written
consent of Majority Purchasers, such consent not to be unreasonably withheld, to
comply with the covenants set forth below:

8.1 Change of Operations. The Company shall not change the general character of
its business as conducted on the date hereof or as presently proposed to be
conducted, or engage in any type of business not directly related to such
business as presently and normally conducted or as presently proposed to be
conducted.

8.2 Indebtedness and Guaranty Obligations. The Company shall not create, incur,
assume or suffer to exist any Indebtedness or Guaranty Obligations, or agree,
become or remain liable (contingently or otherwise) to do any of the foregoing,
except:

(a) Senior Indebtedness;

(b) Indebtedness of the Company existing on the date hereof (and extensions,
renewals and refinancings thereof on terms no less favorable in any material
respect than those existing before such extension, renewal or refinancing);

(c) Purchase money Indebtedness (including Capitalized Leases) hereafter
incurred by the Company to finance the purchase of fixed assets provided that
(i) such Indebtedness when incurred shall not exceed the purchase price of the
assets(s) financed; and (ii) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing;

(d) Contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business;

(e) To the extent not mentioned above, accruals and accounts payable in the
ordinary course of business not for borrowed money;

(f) Intercompany Debt;

(g) Note Indebtedness;

(h) Indebtedness incurred in connection with an acquisition approved by
Company’s Board of Directors; and

(i) Any other Indebtedness that in the aggregate does not exceed $3,000,000.

9. Indemnification.

9.1 General Indemnification; Survival. (a) The Company shall indemnify, defend
and hold each Purchaser, its affiliates and their respective officers,
directors, partners (general and limited), employees, agents, attorneys
successors and assigns (each a “Purchaser Entity”) harmless from and against all
Losses incurred or suffered by a Purchaser Entity as a result of the breach of
any of the representations, warranties, covenants or agreements made by the
Company in this Agreement or any of the other Transaction Documents. Each
Purchaser, severally, and not jointly, shall indemnify, defend and hold the
Company, its affiliates, their respective officers, directors, employees,
agents, attorneys, successors and assigns (each a “Company Entity”) harmless
against all Losses as a result of the breach of any of the representations,
warranties, covenants or agreements made by such Purchaser in this Agreement or
any of the other Transaction Documents.

(b) The representations and warranties of the Company and Purchaser contained in
or made pursuant to this Agreement (other than those made in Sections 3.1, 3.3,
3.4, 3.10, 3.11, 3.19, 4.1 and 4.5) and the other Transaction Documents shall
survive the execution and delivery of this Agreement and the other Transaction
Documents and the Closing until the one year anniversary of the Closing and the
representations and warranties of the Company made in Sections 3.1, 3.3, 3.4,
3.10, 3.11, 3.19, 4.1 and 4.5 shall survive the execution and delivery of this
Agreement and the other Transaction Documents and the Closing until the three
year anniversary of the Closing, and, in each case, such representations and
warranties shall in no way be affected by any investigation of the subject
matter thereof made by or on behalf of the Purchaser or the Company.

(c) Except as set forth in the next sentence, the remedies provided for in this
Section 9 in connection with any claim of breach of representation or warranty
(but not in connection with a breach of covenant or obligation) shall be the
sole and exclusive remedies of the parties hereto and their Affiliates and their
respective shareholders, trustees, officers, directors, employees, agents,
representatives, successors and assigns for any breach of or inaccuracy in any
representation, warranty or covenant contained in this Agreement. The foregoing
shall not limit any party’s rights related to claims of fraud or willful
misconduct or to seek equitable remedies (which may be enforced without the
posting of a bond or other security).

9.2 Losses. For purposes of this Section 9, “Losses” shall mean each and all of
the following items: actual damages, charges, judgments, fines, penalties,
amounts paid in settlement, costs and expenses (including interest which may be
imposed in connection therewith, costs and expenses of investigation, actions,
suits, proceedings, demands, assessments and reasonable fees, expenses and
disbursements of counsel, consultants and other experts). Any payment (or deemed
payment) by the Company to a Purchaser pursuant to this Section 9 shall be
treated for federal income tax purposes as an adjustment to the price paid by
such Purchaser for its Securities pursuant to this Agreement. Each Purchaser and
the Company hereby agrees that Losses shall not include punitive, consequential
or diminution of value damages except (a) if they are awarded in a judgment in
connection with a third party action or proceeding or (b) to the extent that
such Losses are the result of the willful misconduct or fraud of the party from
whom the indemnification is being sought (the “Indemnifying Party”).

9.3 Claim Notice; Right to Defend. A party seeking indemnification (the
“Indemnified Party”) under this Section 9 shall promptly upon becoming aware of
the facts indicating that a claim for indemnification may be warranted, give to
the Indemnifying Party a claim notice relating to such Loss (a “Claim Notice”).
Each Claim Notice shall specify the nature of the claim, the applicable
provision(s) of this Agreement or other instrument under which the claim for
indemnity arises, and, if possible, the amount or the estimated amount thereof.
No failure or delay in giving a Claim Notice (so long as the same is given prior
to expiration of the representation or warranty upon which the claim is based)
and no failure to include any specific information relating to the claim (such
as the amount or estimated amount thereof) or any reference to any provision of
this Agreement or other instrument under which the claim arises shall affect the
obligation of the Indemnifying Party unless such failure materially and
adversely prejudices the Indemnifying Party. If such Loss relates to the
commencement of any action or proceeding by a third party, the Indemnified Party
shall give a Claim Notice to the Indemnifying Party regarding such action or
proceeding and the Indemnifying Party shall be entitled to participate therein
and to assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Party. After the delivery of notice from the Indemnifying Party to
the Indemnified Party of its election to assume the defense of such action or
proceeding, the Indemnifying Party shall not be liable (except to the extent the
proviso to this sentence is applicable, in which event it will be so liable) to
the Indemnified Party under this Section 9 for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation, provided that each
Indemnified Party shall have the right to employ separate counsel to represent
it and assume its defense (in which case, the Indemnifying Party shall not
represent it) if (i) upon the advice of counsel, the representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them, or (ii) in the event the Indemnifying Party
has not assumed the defense thereof within 20 days of receipt of notice of such
claim or commencement of action, and in which case the fees and expenses of one
such separate counsel shall be paid by the Indemnifying Party. If any
Indemnified Party employs such separate counsel it will not enter into any
settlement agreement which is not approved by the Indemnifying Party, such
approval not to be unreasonably withheld. If the Indemnifying Party so assumes
the defense thereof, it may not agree to any settlement of any such claim or
action as the result of which any remedy or relief, other than monetary damages
for which the Indemnifying Party shall be responsible hereunder, shall be
applied to or against the Indemnified Party, without the prior written consent
of the Indemnified Party. In any action hereunder as to which the Indemnifying
Party has assumed the defense thereof with counsel reasonably satisfactory to
the Indemnified Party, the Indemnified Party shall continue to be entitled to
participate in the defense thereof, with counsel of its own choice, but, except
as set forth above, the Indemnifying Party shall not be obligated hereunder to
reimburse the Indemnified Party for the costs thereof.

9.4 Limitations on Indemnification.

(a) Neither Company nor any Purchaser shall have any indemnification payment
obligations with respect to Losses related to breaches of representations or
warranties in excess of $1,000,000 in the aggregate.

(b) Any claim by a Purchaser for Losses related to breaches of representations,
warranties or covenants (excluding obligations under the terms of the Notes)
shall be limited to the amount of Losses multiplied by a fraction, the numerator
of which is the number of Shares then owned by the Purchaser and the denominator
of which is the number of shares of Common Stock then outstanding.

9.5 Subrogation. Upon making an indemnity payment pursuant to this Agreement,
the Indemnifying Party will, to the extent of such payment, be subrogated to all
rights of the Indemnified Party against any third Person in respect of the
Losses to which the payment related. Without limiting the generality of any
other provision hereof, each such Indemnified Party and Indemnifying Party will
duly execute upon request all instruments reasonably necessary to evidence and
perfect the above-described subrogation rights.

9.6 No Double Recovery; Use of Insurance. Notwithstanding anything herein to the
contrary, neither Company nor any Purchaser shall be entitled to indemnification
or reimbursement under any provision of this Agreement for any amount to the
extent such party or any Affiliate has been indemnified or reimbursed for such
amount under any other provision of this Agreement or any other Transaction
Document. Furthermore, in the event any Losses related to a claim by an
Indemnified Party are covered by insurance, the Indemnified Party agrees to use
commercially reasonable efforts to seek recovery under such insurance and the
Indemnified Party shall refund to the Indemnifying Party amounts of insurance
actually received up to the amount of indemnification payments actually received
with respect to such Losses to the extent the Indemnified Party recovers from
the insurance.

9.7 Mitigation. The Company and each Purchaser agree to use reasonable efforts
to mitigate any Loss which forms the basis of a claim under this Section 9.

10. Certain Definitions. For the purposes of this Agreement the following terms
will have the following meanings:

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including all directors and executive officers of such
Person), controlled by, or under direct or indirect common control with such
Person. A Person shall be deemed to control a corporation for the purposes of
this definition if such Person possesses, directly or indirectly, the power
(i) to vote 10% or more of the securities having ordinary voting power for the
election of directors of such corporation or (ii) to direct or cause the
direction of the management and policies of such corporation, whether through
the ownership of voting securities, by contract or otherwise.

“Agreement” shall have the meaning ascribed to it in the preliminary paragraph.

“Amata” means Amata, Inc., a Colorado corporation.

“Average Trading Stock Price” means, for any period of twenty (20) consecutive
Trading Days, the sum of the closing price for the Common Stock for each such
Trading Day divided by twenty (20).

“Balance Sheet Date” shall have the meaning ascribed to it in Section 3.7.

“Benefit Plans” shall have the meaning ascribed to it in Section 3.10.

“Business Day” means any day other than a Saturday, Sunday, public holiday under
the laws of the Commonwealth of Virginia or any other day on which banking
institutions are authorized to close in Commonwealth of Virginia.

“Capital Lease” means any lease which is, or is required under GAAP to be,
capitalized on the balance sheet of the lessee at such time.

“Capital Lease Obligations” means the aggregate amount which is, or is required
under GAAP to be, reported as a liability on the balance sheet of such Person at
such time as lessee under a Capital Lease.

“Claim Notice” shall have the meaning ascribed to it in Section 9.3.

“Closing” shall have the meaning ascribed to it in Section 1.3.

“Closing Date” shall have the meaning ascribed to it in Section 1.3.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” shall have the meaning ascribed to it in the recitals.

“Common Stock Rights” shall have the meaning ascribed to it in Section 3.2.

“Company” shall have the meaning ascribed to it in the preliminary paragraph.

“Company Agreements” shall have the meaning ascribed to it in Section 3.5

“Company Bylaws” means the Company’s Amended and Restated Bylaws.

“Company Certificate” means the Company’s Certificate of Incorporation, as
amended.

“Company Collective Bargaining Agreement” shall have the meaning ascribed to it
in Section 3.15.

“Company Disclosure Documents” means the Company SEC Documents and the Company
Disclosure Schedule.

“Company Disclosure Schedule” shall have the meaning ascribed to it in
Section 3.

“Company Entity” shall have the meaning ascribed to it in Section 9.1.

“Company Financial Adviser” shall have the meaning ascribed to it in
Section 3.17.

“Company Governing Documents” means the Company Certificate and the Company
Bylaws.

“Company Material Adverse Effect” means any change, effect, development,
circumstance, condition or worsening thereof (an “Effect”) that, individually or
when taken together will all other Effects that exist at the date of
determination, has or is reasonably likely to have a material adverse effect on
the business, financial condition or results of operations of the Company and
its Subsidiaries taken as a whole; provided, however, that no Effects resulting
from, relating to or arising out of the following shall be deemed to be or
constitute or give rise to a Company Material Adverse Effect, and no Effects
resulting from, relating to or arising out of the following shall be taken into
account when determining whether a Company Material Adverse Effect has occurred
or is reasonably likely to exist (i) conditions (or changes therein) in any
industry or industries in which the Company operates to the extent that such
Effects do not have a materially disproportionate effect on the Company and its
Subsidiaries, taken as a whole, relative to other companies of comparable size
to the Company operating in such industry or industries as the Company,
(ii) changes in general economic conditions in the United States, in any country
in which the Company conducts business or in the global economy as a whole, to
the extent such Effects do not have a materially disproportionate effect on the
Company and its Subsidiaries, taken as a whole, relative to other companies of
comparable size to the Company operating in such industry or industries as the
Company, (iii) any generally applicable change in law, rule or regulation or
GAAP or interpretation of any of the foregoing to the extent that such Effects
do not have a materially disproportionate effect on the Company relative to
other companies of comparable size to the Company operating in such industry or
industries, (iv) Effects arising out of acts of terrorism, war, weather
conditions or other force majeure events, (v) Effects primarily related to the
announcement of the execution of this Agreement or the pendency of the
transactions contemplated hereby, including the loss or departure of officers or
other employees of the Company, or the termination, reduction (or potential
reduction) or any other negative development (or potential negative development)
in the Company’s relationships with any of its customers, suppliers,
distributors or other business partners, (vi) compliance with the terms of, or
the taking of any action required by, this Agreement, or the failure to take any
action prohibited by this Agreement, (vii) any actions taken, or failure to take
action, to which a Purchaser has expressly consented or requested,
(viii) changes in the Company’s stock price or the trading volume of the
Company’s stock, in and of itself (it being understood that the facts or
occurrences giving rise or contributing to such changes that are not otherwise
excluded from the definition of a “Company Material Adverse Effect” may be taken
into account), (ix) any failure by the Company to meet any published analyst
estimates or expectations of the Company’s revenue, earnings or other financial
performance or results of operations for any period, in and of itself, or any
failure by the Company to meet its internal budgets, plans or forecasts of its
revenues, earnings or other financial performance or results of operations, in
and of itself (it being understood that the facts or occurrences giving rise or
contributing to such failure that are not otherwise excluded from the definition
of a “Company Material Adverse Effect” may be taken into account) and (x) any
legal proceedings made or brought by any of the current or former stockholders
of the Company (on their own behalf or on behalf of the Company) arising out of
or related to this Agreement or any of the transactions contemplated hereby.

“Company Material Contract” means any Company Agreement (i) any of the benefits
to any party of which will be increased, or the vesting of the benefits to any
party of which will be accelerated, by the occurrence of any of the Transactions
or (ii) which, as of the date hereof, (A) is a “material contract” (as such term
is defined in Item 601(b)(10) of Regulation S-K of the SEC), (B) involves
aggregate expenditures in excess of $250,000 for the 12 month period ended
September 30, 2007, (C) that contains any non-compete or exclusivity provisions
materially limiting the Company from pursuing any line of business or limiting
the geographic area in which the Company may operate, or (D) which would
prohibit or materially delay the consummation of the Transactions.

“Company Option” means each issued and outstanding option to purchase Company
capital stock under the Company’s stock option plans or otherwise.

“Company Permits” shall have the meaning ascribed to it in Section 3.16.

“Company Products” means products distributed and services performed by Company.

“Company Property” means any real property, plant, building or facility and
improvements, now or heretofore, owned, leased or operated by the Company or its
predecessors.

“Company SEC Documents” shall have the meaning ascribed to it in Section 3.6.

“Company Stock Plans” mean collectively the Horne International, Inc. Amended
and Restated 2004 Non-Statutory Stock Option Plan, and each other stock option,
stock appreciation rights or other equity incentive plan maintained or assumed
by the Company.

“Company Warrant” means each issued and outstanding warrant option to purchase
Company capital stock.

“Controlled Group Member” shall mean each trade or business (whether or not
incorporated) which together with the Company is treated as a single employer
under Section 4001(a)(14) or 4001(b)(1) of ERISA or Section 414(b), (c), (m) or
(o) of the Code.

“Conversion Shares” means the shares of Common Stock issuable or issued upon
conversion of the Notes or exercise of the Warrants.

“DGCL” means the Delaware General Corporation Law.

“Dollars” and the sign “$” shall mean lawful money of the United States of
America.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, Liens, notices of noncompliance
or violation, investigations or proceedings under any Environmental Law or any
permit issued under any such Environmental Law, including (A) any and all
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, Liens, notices of noncompliance or violation, investigations or
proceedings by Governmental Entities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law and (B) any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, Liens, notices of noncompliance
or violation, investigations or proceedings by any third party against the
Company seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury to the environment or as a result of exposure to Hazardous
Materials of the Company.

“Environmental Law” means any federal, state, foreign or local statute, law,
rule, regulation, ordinance, code or rule of common law and any judicial or
administrative interpretation thereof binding on the Company or its operations
or property as of the date hereof and Closing Date, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
Hazardous Materials, or exposure of any Person to Hazardous Materials including
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended, 42 U.S.C. sec. 9601 et seq.; the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. sec. 6901 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. sec. 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. sec. 2601 et seq.; the Clean Air Act, 42
U.S.C. sec. 7401 et seq.; Oil Pollution Act of 1990, 33 U.S.C. sec. 2701 et
seq.; the Safe Drinking Water Act, 42 U.S.C. sec. 300f et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. sec. 5101 et seq.; the Occupational
Safety and Health Act of 1970, 29 U.S.C. sec. 651 et seq.

“Equity Interests” shall have the meaning ascribed to it in Section 3.2.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code and the regulations in effect from time to
time thereunder.

“ERISA Affiliate” means any trade or business, whether or not incorporated, that
together with the Company would be deemed a single employer for purposes of
Section 4001 of ERISA or Sections 414(b), (c), (m), (n) or (o) of the Code.

“Event of Default” shall have the meaning ascribed to it in Section 6.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Financial Statements” shall have the meaning ascribed to it in Section 3.6.

“GAAP” shall have the meaning ascribed to it in Section 3.6.

“Governmental Entity” shall have the meaning ascribed to it in Section 3.5

“Guaranty Obligations” shall mean with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or
collections) guaranteeing or intended to guarantee any Indebtedness of any other
Person in any manner, whether direct or indirect, and including any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including keep well agreements, maintenance agreements, comfort letters or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness, or (iv) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be in amount equal to the outstanding principal amount of the
Indebtedness in respect of which Guaranty Obligation is made.

“Hazardous Materials” means (i) any petroleum or petroleum products, radioactive
materials, asbestos that is friable, polychlorinated biphenyls and radon gas and
(ii) any chemicals, materials or substances regulated or defined under any
applicable Environmental Law.

“Hereof”, “hereto”, “hereunder” and similar terms shall refer to this Agreement
and not to any particular paragraph or provision of this Agreement.

“Indebtedness” of a Person shall mean:

(a) all obligations on account of money borrowed by, or credit extended to or on
behalf of, or for or on account of deposits with or advances to, such Person
(other than trade payables and accrued liabilities in the ordinary course);

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) all obligations of such Person for the deferred purchase price of property
or services;

(d) all obligations secured by a Lien on property owned by such Person, whether
or not assumed (except inchoate Liens securing obligations not yet due and
payable); and all Capital Lease Obligations or obligations under Synthetic
Leases (without regard to any limitation on the rights and remedies of the
holder of such Lien or the lessor under such Capital Lease or Synthetic Lease to
repossession or sale of such property);

(e) the face amount of all letters of credit issued for the account of such
Person and, without duplication, the unreimbursed amount of all drafts drawn
thereunder, and all other payment or monetary indemnification obligations of
such Person associated with such letters of credit or draws thereon;

(f) All obligations of such Person in respect of acceptances or similar
obligations issued for the account of such Person; and

(g) all obligations of such Person under any interest rate or currency
protection agreement, interest rate or currency future, interest rate or
currency option, interest rate or currency swap or cap or other interest rate or
currency hedge agreement.

“Indemnified Party” shall have the meaning ascribed to it in Section 9.3.

“Indemnifying Party” shall have the meaning ascribed to it in Section 9.2.

“Intellectual Property” shall mean any or all of the following which may be
owned as a matter of law: (i) inventions (whether patentable or not), invention
disclosures, improvements, trade secrets, proprietary information, know how,
technology, technical data and customer lists, and all documentation relating to
any of the foregoing; (ii) business, technical and know-how information,
non-public information, and confidential information, including databases and
data collections; (iii) works of authorship (including computer programs, source
code, object code, whether embodied in software, firmware or otherwise),
architecture, documentation, files, records, schematics, verilog files,
netlists, emulation and simulation reports, test vectors and hardware
development tools; (iv) URLs and domain names; and (v) any similar or equivalent
property of any of the foregoing (as applicable).

“Intellectual Property Rights” shall mean any or all of the following and all
worldwide common law and statutory rights in, arising out of, or associated
therewith: (i) patents and applications therefor and all reissues, divisions,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof (“Patents”); (ii) copyrights, copyrights registrations and applications
therefor, and all other rights corresponding thereto throughout the world
including moral and economic rights of authors and inventors, however
denominated (“Copyrights”); (iii) industrial designs and any registrations and
applications therefor; (iv) trade names, logos, common law trademarks and
service marks, trademark and service mark registrations and applications
therefor (“Trademarks”); (v) trade secrets (including, those trade secrets
defined in the Uniform Trade Secrets Act and under corresponding foreign
statutory and common law), business, technical and know-how information,
non-public information, and confidential information and rights to limit the use
or disclosure thereof by any Person; including databases and data collections
and all rights therein (“Trade Secrets”); and (vi) any similar or equivalent
rights to any of the foregoing (as applicable).

“Intercompany Debt” shall mean any indebtedness owing by the Company to one of
its Subsidiaries or by a Subsidiary to the Company.

“knowledge” shall mean the actual knowledge of any executive officer of any
Purchaser or the Company, as the case may be; provided, however, that if the
Purchaser is a natural person, it shall mean such Purchaser’s actual knowledge.

“Legal Proceeding” shall have the meaning ascribed to it in Section 3.9.

“Licensed Company IP” means all Intellectual Property and Intellectual Property
Rights that are licensed to the Company by third parties and material to the
conduct of the business of the Company.

“Lien” means any lien, pledge, hypothecation, mortgage, security interest,
encumbrance, claim, infringement, interference, option, right of first refusal,
preemptive right, community property interest or restriction of any nature
(including any restriction on the voting of any security, any restriction on the
transfer of any security or other asset, any restriction on the possession,
exercise or transfer of any other attribute of ownership of any asset).

“Losses” shall have the meaning ascribed to it in Section 9.2.

“Majority Purchasers” shall mean the Purchasers owning Notes, the original Note
Purchase Price of which constitutes a majority of the aggregate Note Purchase
Price paid by all of the Purchasers for all of the then outstanding Notes.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the Company
or any Controlled Group Member has or had an obligation to contribute.

“New Securities” shall have the meaning ascribed to it in Section 4.2.

“Note” shall have the meaning ascribed to it in the recitals.

“Note Indebtedness” means without duplication principal, interest, fees,
expenses and other charges related to the Notes and any judgments that may
hereafter be rendered on such indebtedness or any part thereof, with interest
according to the rates and terms specified, or as provided by law, and any and
all consolidation, amendments, renewals, replacements, substitutions or
extensions of any of the foregoing.

“Note Purchase Price” shall have the meaning ascribed to it in Section 1.1.

“Owned Company IP” means shall mean all Intellectual Property and Intellectual
Property Rights that are owned or purported to be owned by the Company and
material to the conduct of the business of the Company.

“PBGC” means the Pension Benefit Guaranty Corporation established under Title IV
of ERISA or any other governmental agency, department or instrumentality
succeeding to the functions of said corporation.

“Pension-Related Event” means any of the following events or conditions:

(a) Any successful action is taken by any Person (i) to terminate, or which is
expected to result in the termination of, a Benefit Plan, either pursuant to its
terms or by operation of law (including any amendment of a Benefit Plan which
would result in a termination under Section 4041(e) of ERISA), or (ii) to have a
trustee appointed for a Benefit Plan pursuant to Section 4042 of ERISA;

(b) The PBGC notifies any Person of its determination that an event described in
Section 4042 of ERISA has occurred with respect to a Benefit Plan, that a
Benefit Plan should be terminated, or that a trustee should be appointed for a
Benefit Plan;

(c) Any action occurs or is taken which would reasonably be expected to result
in the Company or any Controlled Group Member becoming subject to liability for
a complete or partial withdrawal by any Person from a Multiemployer Plan
(including seller liability incurred under Section 4204(a)(2) of ERISA), or the
Company or any Controlled Group Member receives from any Person a notice or
demand for payment on account of any such alleged or asserted liability;

(d) (i) There occurs any failure to meet the minimum funding standard under
Section 302 of ERISA or Section 412 of the Code with respect to a Benefit Plan,
or any tax return is filed showing any tax payable under Section 4971(a) of the
Code with respect to any such failure, or the Company or any Controlled Group
Member receives a notice of deficiency from the Internal Revenue Service with
respect to any alleged or asserted such failure, or (ii) any request is made by
any Person for a variance from the minimum funding standard, or an extension of
the period for amortizing unfunded liabilities, with respect to a Benefit Plan,
or (iii) the Company or any Controlled Group Member fails to pay the PBGC
premium with respect to a Benefit Plan when due and it remains unpaid for more
than 30 days thereafter; or

(e) There occurs any “prohibited transaction” within the meaning of Section 406
of ERISA or Section 4975 of the Code involving a Benefit Plan.

“Permitted Liens” shall have the meaning ascribed to it in Section 3.13.

“Person” shall mean an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated organization, joint venture,
joint stock company, or a government or any agency or political subdivision
thereof or other entity of any kind.

“Preferred Stock” shall have the meaning ascribed to it in Section 3.2.

“Purchaser” shall have the meaning ascribed to it in the preliminary paragraph.

“Purchaser Entity” shall have the meaning ascribed to it in Section 9.1.

“Registered IP” means all Intellectual Property that is registered, filed, or
issued under the authority of any Governmental Entity, including all Patents,
registered Copyrights, registered Trademarks, domain names and URLs, and all
applications for any of the foregoing.

“Release” means disposing, discharging, injecting, spilling, leaking, leaching,
dumping, emitting, escaping, migrating, emptying or seeping into or upon any
land or water or air, or otherwise entering into the environment.

“Representative” means, as to any Person, such Person’s Affiliates and its and
their directors, officers, employees, agents, advisors (including financial
advisors, counsel and accountants) and direct and indirect controlling persons.

“Resale Registration Statement” shall have the meaning ascribed to it in
Section 7.9.

“Restricted Stock” means each share of Common Stock subject to restrictions and
forfeiture granted pursuant to the Company Stock Plans.

“Sarbanes Oxley Act” shall have the meaning ascribed to it in Section 3.6.

“SEC” means the Securities and Exchange Commission.

“Securities” shall have the meaning ascribed to it in Section 1.3.

“Securities Act” shall have the meaning ascribed to it in Section 3.6.

"Senior Credit Facility” shall mean, at any time, the credit facility evidencing
Senior Indebtedness.

“Senior Indebtedness” means any Indebtedness and obligations under a secured
credit facility, so long as the amount of the unpaid principal of all such
Senior Indebtedness either (a) does not exceed Three Million Dollars
($3,000,000) or (b) has been authorized by the board of directors of Company.
Company may designate substitute or additional credit facilities as “Senior
Indebtedness”, so long as the unpaid principal amount of all such Senior
Indebtedness has either been authorized by the board of directors of Company or
does not collectively exceed Three Million Dollars ($3,000,000).

“Senior Lender” means each holder of Senior Indebtedness.

“Shares” shall have the meaning ascribed to it in the recitals.

“Stock Purchase Price” shall have the meaning ascribed to it in Section 1.1.

“Subsidiary(ies)” shall mean any other corporation, limited liability company,
association, joint stock company, joint venture or business trust of which, as
of the date hereof or hereafter, (i) more than fifty percent (50%) of the
outstanding voting stock, share capital or other equity interests is owned
either directly or indirectly by any Person or one or more of its Subsidiaries,
or (ii) the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by any Person and/or its
Subsidiaries. Unless otherwise specified to the contrary herein, Subsidiary(ies)
shall refer to the Company’s Subsidiary(ies).

“Synthetic Lease” shall mean any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product of such
Person where the transaction is considered Indebtedness for borrowed money for
federal income tax purposes but is classified as an operating lease in
accordance with GAAP for financial reporting purposes.

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.

“Tax Return” means any return, report, certificate, form or similar statement or
document or other communication required or permitted to be supplied to, or
filed with, a Governmental Entity in connection with the determination,
assessment or collection of any Tax or the administration of any laws relating
to any Tax including any amendments thereto.

“Trading Day” means a day upon which Common Stock of Company is available for
trading on the Over-The-Counter Bulletin Board.

“Transaction Documents” means, collectively, this Agreement and all other
agreements and instruments and any other documents, certificates, instruments or
agreements executed pursuant to or in connection with any such document or this
Agreement, as such documents may be amended from time to time.

“Voting Debt” shall have the meaning ascribed to it in Section 3.2.

“Warrant” shall have the meaning ascribed to it in the recitals.

11. Miscellaneous.

11.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any Securities). Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

11.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware, excluding the application of any conflicts of
laws principles which would require the application of the laws of another
state.

11.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

11.4 Titles and Subtitles. The table of contents and headings and subheadings
set forth in this Agreement are for convenience of reference purposes only and
shall not affect or be deemed to affect in any way the meaning or interpretation
of this Agreement or any term or provision hereof.

11.5 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given if delivered personally, delivered by UPS or
other nationally recognized overnight courier service or sent via facsimile to
the parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

(a) if to a Purchaser, to such Purchaser’s address set forth on Schedule I
hereto, or at such other address or facsimile number as such Purchaser shall
have furnished to the Company in writing, with a copy to Cooley Godward Kronish,
LLP, 101 California Street, 5th Floor, San Francisco, California 94111,
Attention: Mischi a Marca, facsimile number (415) 693-2222; or

(b) if to the Company, to Horne International, Inc., 2677 Prosperity Avenue,
Suite 300, Fairfax, Virginia 22031, Attention: Chief Executive Officer,
facsimile number (703) 641-0440, or at such other address or facsimile number as
the Company shall have furnished in writing to the Purchasers, with a copy to
Holland and Knight LLP, 1600 Tysons Blvd. Suite 700, McLean, Virginia 22102,
Attention: William J. Mutryn, facsimile number (703) 720-8610.

All such communications shall be deemed to have been duly given: (i) in the case
of a notice delivered by hand, when personally delivered, (ii) in the case of a
notice sent by facsimile, upon transmission subject to telephone and automated
confirmation of receipt, and (iii) in the case of a notice sent by overnight
courier service, the date delivered at the designated address, in each case
given or addressed as aforesaid.

11.6 Expenses. Concurrent with the Closing, the Company shall pay all costs and
expenses that it incurs with respect to the negotiation, execution, delivery and
performance of this Agreement and the transactions contemplated hereby and shall
reimburse Evan Auld-Susott, on behalf of all of the Purchasers, for the
reasonable out-of-pocket expenses (including legal fees and disbursements paid
to counsel to the Purchasers), which Evan Auld-Susott has incurred with respect
to the negotiation, execution, delivery and performance of this Agreement, the
other Transaction Documents, and the transactions contemplated hereby and
thereby in an amount not exceeding $25,000.

11.7 Amendments and Waivers.

(a) Subject to applicable law and except as otherwise provided in this
Agreement, this Agreement may be amended, modified and supplemented in any and
all respects only by written agreement signed by all of the parties hereto.

(b) At any time and from time to time prior to the Closing, any party or parties
hereto may, to the extent legally allowed and except as otherwise set forth
herein, (i) extend the time for the performance of any of the obligations or
other acts of the other party or parties hereto, as applicable, (ii) waive any
inaccuracies in the representations and warranties made to such party or parties
hereto contained herein or in any document delivered pursuant hereto and
(iii) waive compliance with any of the agreements or conditions for the benefit
of such party or parties hereto contained herein. Any agreement on the part of a
party or parties hereto to any such extension or waiver shall be valid only if
set forth in an instrument in writing signed on behalf of such party or parties,
as applicable. Any delay in exercising any right under this Agreement shall not
constitute a waiver of such right.

11.8 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the greatest extent
possible to carry out the intentions of the parties hereto.

11.9 Entire Agreement. Each party hereby acknowledges that no other party or any
other person or entity has made any promises, warranties, understandings or
representations whatsoever, express or implied, not contained in this Agreement
and the other Transaction Documents and acknowledges that it has not executed in
this Agreement and the other Transaction Documents in reliance upon any such
promises, representations, understandings or warranties not contained herein or
therein and that this Agreement and the other Transaction Documents supersede
all prior agreements and understandings between the parties with respect
thereto. There are no promises, covenants or undertakings other than those
expressly set forth or provided for in this Agreement and the other Transaction
Documents.

11.10 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such nonbreaching or nondefaulting party nor shall it be construed to
be a waiver of any such breach or default, or an acquiescence therein, or of or
in any similar breach or default thereafter occurring; nor shall any waiver of
any single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.

11.11 Facsimile Signatures. Any signature page delivered by a fax machine shall
be binding to the same extent as an original signature page, with regard to any
agreement subject to the terms hereof or any amendment thereto. Any party who
delivers such a signature page agrees to deliver promptly an original
counterpart to each party to whom the faxed signature page was sent.

11.12 Other Remedies. Except as set forth in Section 9, in addition to those
remedies specifically set forth herein and in the Transaction Documents, if any,
each party may proceed to protect and enforce its rights under this Agreement
and the Transaction Documents either by suit in equity and/or by action at law,
including an action for damages as a result of any such breach and/or an action
for specific performance of any such covenant or agreement contained in this
Agreement or in the Transaction Documents. Except as set forth in Section 9, no
right or remedy conferred upon or reserved to any party under this Agreement or
the Transaction Documents is intended to be exclusive of any other right or
remedy, and every right and remedy shall be cumulative and in addition to every
other right and remedy given under this Agreement and the Transaction Documents
or now and hereafter existing under applicable law.

11.13 Further Assurances. At any time or from time to time after the Closing,
the Company, on the one hand, and the Purchasers, on the other hand, agree to
cooperate with each other, and at the request of the other party, to execute and
deliver any further instruments or documents and to take all such further action
as the other party may reasonably request in order to evidence or effectuate the
consummation of the transactions contemplated hereby relating to the purchase
contemplated herein and to otherwise carry out the intent of the parties
hereunder.

11.14 Exchanges; Lost, Stolen or Mutilated Stock Certificates, Notes and
Warrants. Upon surrender by any Purchaser to the Company of any stock
certificate, Note, or Warrant, the Company at its expense shall issue in
exchange therefor, and deliver to such Purchaser, a replacement stock
certificate, Note, or Warrant. Upon receipt of evidence satisfactory to the
Company of the loss, theft, destruction or mutilation of any stock certificate,
Note, or Warrant and in case of any such loss, theft or destruction, upon
delivery of an indemnity agreement, satisfactory to the Company, or in case of
any such mutilation, upon surrender and cancellation of such stock certificate,
Note, or Warrant, the Company at its expense shall issue and deliver to such
Purchaser a new stock certificate, Note, or Warrant of like tenor, in lieu of
such lost, stolen or mutilated stock certificate, Note, or Warrant.

11.15 Confidentiality. Each Purchaser agrees that it will not disclose without
the prior written consent of the Company (other than to its employees,
Affiliates, or auditors or counsel who have a legitimate need to receive such
information) any information with respect to the Company and its Subsidiaries,
which is furnished to a Purchaser in such Purchaser’s capacity as an investor in
the Company pursuant to this Agreement or any of the Transaction Documents;
provided, that any Purchaser may disclose such information (a) as has generally
become available to the public or has been lawfully obtained by such Purchaser
from any third party under no duty of confidentiality to the Company, (b) as may
be required in any report, statement or testimony submitted to, or in respect to
any inquiry, by, any municipal, state or federal regulatory body having or
claiming to have jurisdiction over such Purchaser, including the Board of
Governors of the Federal Reserve System of the United States, the Office of the
Comptroller of the Currency or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors (provided the Company is given reasonable prior written notice of
such disclosure to the extent reasonably practicable), (c) as may be required in
respect to any summons or subpoena or in connection with any litigation or
arbitration (provided the Company is given reasonable prior written notice of
such disclosure to the extent reasonably practicable), (d) in order to comply
with any law, order regulation or ruling applicable to such Purchaser (provided
the Company is given reasonable prior written notice of such disclosure to the
extent reasonably practicable), and (e) to any permitted transferee or assignee
or to any approved participant of, or with respect to, the Securities (so long
as the permitted transferee agrees to a confidentiality agreement in a form
reasonably acceptable to the Company). If the transactions contemplated hereby
are not consummated for any reason, each Purchaser shall return to the Company,
without retaining any copies thereof, any schedules, documents or other written
information obtained from the Company in connection with this Agreement and the
transactions contemplated hereby and shall cause all of its representatives to
whom it may have disclosed such information to do the same.

11.16 Termination. This Agreement may be terminated at any time prior to the
Closing by mutual agreement of the Company and each Purchaser set forth in
writing. Each provision hereof expressly stated to survive the termination,
shall survive the termination of this Agreement.

11.17 Transferability . A Purchaser may transfer its Shares and the shares of
Common Stock issuable upon exercise of its Warrant and conversion of its Note,
and the rights and obligations attached thereto, so long as any such transfer(s)
comply with applicable securities laws. At any time that is at least one year
after the Closing, a Purchaser may transfer its Note and its Warrant, so long as
any such transfer(s) comply with applicable securities laws. Notwithstanding
anything to the contrary, each Purchaser agrees not to transfer of all or any
portion of its Shares, Note, Warrant, or the shares of Common Stock issuable
upon conversion of any Note or the exercise of any Warrant unless and until
(a) there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or (b)(i) the transferee has agreed in writing
to be bound by the terms of this Agreement, the Purchaser has notified the
Company of the proposed disposition and has furnished the Company with a
detailed statement of the circumstances surrounding the proposed disposition,
and (ii) if requested by the Company, the Purchaser has furnished the Company
with an opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of such shares under the Securities
Act.

11.18 Interpretation. When a reference is made in this Agreement to Sections,
such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement they shall be deemed to be followed by the words “without
limitation”. Unless otherwise indicated, all references herein to the
Subsidiaries of a Person shall be deemed to include all direct and indirect
Subsidiaries of such Person unless otherwise indicated or the context otherwise
requires. The parties hereto agree that they have been represented by counsel
during the negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

11.19 Manipulation of Stock Price. Each Purchaser agrees that neither it nor any
of its Affiliates shall intentionally or recklessly take any action, including
but not limited to conducting any trading activities in the Common Stock of the
Company, to prevent the Average Trading Stock Price from being equal to or
greater than One and 20/1000 Dollars ($1.20). 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the parties have executed this SUBORDINATED NOTE AND COMMON
STOCK PURCHASE AGREEMENT as of the date first above written.

Company:

HORNE INTERNATIONAL, INC.

By:
Darryl K. Horne
Chairman, President & Chief Executive Officer


Purchasers:

THE SUSOTT FAMILY LIMITED PARTNERSHIP

By:

Evan Auld-Susott, General Partner

EVAN AULD-SUSOTT

TREVOR O. FOSTER

2

SCHEDULE I

PURCHASERS

                                      Principal Amount                     and
Purchase Price           Number of Warrant     Purchaser Name   of Note   Number
of Shares   Shares   Stock Purchase Price
Evan Auld-Susott
4267 Marina City Dr.
#1106
Marina Del Rey,
California 90292 
Facsimile number:
 





 





 





 






(     ) —      
  $ 0       1,250,000       0     $ 500,000  
The Susott Family
Limited
Partnership  
Evan Auld-Susott,
General Partner
4267 Marina City Dr
#1106
Marina Del Rey,
California 90292 
Facsimile number:
 









 









 









 










(     ) —      
  $ 1,000,000       0       250,000     $ 0  
Trevor O. Foster
P.O. Box 450
Hickman, California
95323 
Facsimile number:
 




 




 




 





(     ) —      
  $ 1,000,000       1,250,000       250,000     $ 500,000  

3

SCHEDULE 5.1

The obligations of Purchasers and Company to close the transactions contemplated
by this Agreement are subject to the satisfaction of each of the following
conditions on or prior to the Closing Date or waiver by Purchasers and Company
(capitalized terms used below and not otherwise defined shall have the meanings
ascribed to them in the Stock Purchase Agreement (“SPA”) dated as of
January 17, 2008, by and among Company, Amata, Shawn F. Wurtsmith and Robert L.
Cheney):

1. Representations and Warranties. The representations and warranties of Amata
and the Sellers to Company contained in the SPA (and in any certificates
delivered by Amata and Sellers pursuant to the SPA) will be true and correct as
of the Closing Date (taking into account any updates to Disclosure Schedules
permitted by Section 5.14 of the SPA).

2. Compliance with Covenants. All of the covenants to be complied with and
performed by Amata and the Sellers on or before the Closing Date shall have been
duly complied with and performed.

3. PTP Receivable. Amata shall have received cash payment in full of the
outstanding PTP receivable in the amount of $2,395,000, and Company shall have
verified to its satisfaction the receipt of such account(s) receivable.

4. Closing Documents to be Delivered by Amata and Sellers. On the Closing Date,
Amata and Sellers shall deliver to Company:

(a) certificates representing the Amata common stock, duly endorsed or
accompanied by stock powers duly executed in blank and otherwise in form
acceptable for transfer on the books of Amata;

(b) the stock book, stock ledger, minute book and corporate seal of Amata;

(c) copies of resolutions of Amata’s board of directors and stockholders
authorizing the execution, delivery and performance of the SPA and the
transactions contemplated thereby, and of Amata’s Articles of Incorporation and
Bylaws, as amended, all as certified by Amata’s corporate secretary;

(d) the consents, Permits, waivers, approvals and notices contemplated by
Sections 6.5 and 6.6 of the SPA;

(e) a cross-receipt executed by each Seller, in a form reasonably satisfactory
to Company and Sellers;

(f) an IRS Form W-9, completed by each Seller, in a form reasonably satisfactory
to Company;

(g) certificates from the State of Colorado and from each jurisdiction where
Amata is qualified to do business as a foreign corporation, dated no earlier
than fifteen (15) days prior to the Closing Date, as to the good standing of
Amata in such jurisdictions;

(h) an affidavit of non-foreign status of each of Sellers dated as of the
Closing Date in form and substance required under Section 1445 of the Code and
the Regulations thereunder such that Company is exempt from withholding any
portion of the Purchase Price;

(i) amendments to each of the Key Employee Employment Agreements referenced in
Section 6.7 of the SPA, executed by Amata and each Key Employee;

(j) the Seller Non-Competition, Non-Solicitation and Non-Disclosure Agreements
referenced in Section 6.8 of the SPA, executed by each Seller;

(k) the Seller Employment Agreements referenced in Section 6.9 of the SPA,
executed by each Seller;

(l) the Stockholders Voting Agreement referenced in Section 6.10 of the SPA
executed by the Sellers;

(m) the amendments or replacements of the Consulting Contracts referenced in
Section 6.12 of the SPA;

(n) evidence of assignment of the ECSI obligations and liabilities referenced in
Section 6.13 of the SPA;

(o) the resignations effective immediately upon the Closing of each of the
directors and officers of Amata contemplated by Section 6.14 of the SPA;

(p) evidence of the cancellation of indebtedness of the Amata to the Sellers
referenced in Section 6.15 of the SPA;

(q) an opinion from counsel to Amata and Sellers, addressed to Company and its
successors, and dated as of the Closing Date, in the form attached as Exhibit F
to the SPA; and

4

(r) a certificate executed by Amata and each Seller attesting that Amata and
each Seller has
complied with all conditions set forth in Section 6 of the SPA, in form and
substance
reasonably satisfactory to the Company.TABLE OF CONTENTS

5

Exhibit & Schedules List

         
Exhibit A
Exhibit B
Exhibit C
  -
-
-   Form of Note
Form of Warrant
Voting Agreement

Schedule I
Schedule 5.1
Company Disclosure Schedule

6

SUBORDINATED NOTE AND COMMON STOCK PURCHASE AGREEMENT

Between

HORNE INTERNATIONAL, INC.

and

THE PURCHASERS NAMED THEREIN

Dated January 18, 2008

7